DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendments filed 28 May 2021 have been entered.
Response to Arguments
Applicant’s arguments, see Remarks page 9 line 10, filed 28 May 2021, with respect to claim(s) 4, 11 and 17 have been fully considered and are persuasive.  The rejection(s) of 17 Mar 2021 have been withdrawn. 
Applicant’s arguments, see Remarks page 9 line(s) 14, 16 and 17, filed 28 May 2021, with respect to claim(s) 1, 8 and 14 have been fully considered and are persuasive.  The rejection(s) of 17 Mar 2021 have been withdrawn. 
Allowable Subject Matter
Claim(s) 1-4, 6-9, 11-17, 19 and 20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD R RUNYAN whose telephone number is (571)270-5400.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TARAS P BEMKO/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        





/R.R.R/Examiner, Art Unit 3672                                                                                                                                                                                                        06 Jul 2021